DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments/Remarks on 01/20/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Chao Chung on 04/08/2021.

1. (Amended) An autonomous mobile apparatus comprising:
a processor configured to;
refer to environment map information of an environment that was previously generated;
 control the autonomous mobile apparatus to autonomously move to a portion of the environment;  detect a change in height of the portion of the environment relative to a reference height;
 determine whether the change in height is equal to or larger than a reference threshold;  and 
in response to detecting that the change in height is equal to or larger than the reference threshold,  stop updating the environment map information with respect to the height of the portion of the environment or delete the environment map information that has been updated with respect to the height of the portion of the environment.


10. (Amended) An autonomous movement method comprising: 
referring to environment map information of an environment that was previously generated; 
controlling an autonomous mobile apparatus to autonomously move to a portion of the environment;
 6 of 15H:\CASIO\2696\35899\1JS_M()2()25\2()2()-I()-2() NFOA\35899_ 20201020_NFOAResponse.docdetecting a change in height of the portion of the environment relative to a reference height; 
determining whether the change in height is equal to or larger than a reference threshold; and in response to detecting that the change in height is equal to or larger than the reference threshold, stopping updating the environment map information with respect to the height of the portion of the environment or deleting the environment map information that has been updated with respect to the height of the portion of the environment.

13. (Amended) A non-transitory computer-readable recording medium recording therein a program to cause a computer of an autonomous mobile apparatus to execute: 
referring to environment map information of an environment that was previously generated; 
controlling the autonomous mobile apparatus to autonomously move to a portion of the environment; detecting a change in height of the portion of the environment relative to a reference height; determining whether the change in height is equal to or larger than a reference threshold; and in response to detecting that the change in height .

	
Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner's statement of reasons for allowance:
	 Independent claims 1, 10 and 13 are patentable, as none of the prior art on the record, such as Gutmann and Noh, teach either in combination or by itself all the limitations of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is 313-446-4856. The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RENEE LAROSE/ 
Examiner, Art Unit 3666
	
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666